Citation Nr: 0626698	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-22 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for T-cell lymphoma, 
claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and I.P.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1965 to February 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 
The veteran had a hearing before the RO in April 2004 and 
before the Board in February 2006 and the transcripts are of 
record.

Considering recent developments in caselaw, discussed in more 
detail below, on the presumption of Agent Orange exposure, 
the issues denied by the RO in the July 2004 rating decision 
are REFERRED for any further action deemed appropriate.


FINDINGS OF FACT

1. The veteran received the Vietnam Service Medal for his 
service aboard the USS Henry W. Tucker off the waters of 
Vietnam.

2. There is no evidence that the veteran ever set foot in 
Vietnam, but the USS Henry W. Tucker was regularly within 
close proximity to the land mass of the Republic of Vietnam. 

3. The veteran was exposed to herbicides while serving in the 
Vietnam waters. 


CONCLUSION OF LAW

Service connection for the veteran's T-cell lymphoma has been 
established. 38 U.S.C.A. §§ 1110, 1112, 1116, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309; 38 C.F.R. § 4.117, Diagnostic 
Code 7715 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

The veteran alleges that his current condition, non-Hodgkin's 
T-cell lymphoma, is a result of Agent Orange exposure during 
his service in Vietnam.

Generally, service connection means that the facts establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions. Id. 

The laws and regulations pertaining to Agent Orange exposure 
provide for a presumption of service connection due to 
exposure to herbicide agents for veterans who have one of 
several diseases and served on active duty in Vietnam during 
the Vietnam Era. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.307(a)(6) and 3.309(e). A disease associated with exposure 
to certain herbicide agents listed in 38 C.F.R. § 3.309(e) 
will be considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during the period of service. 
Non-Hodgkin's lymphoma is included on this list. 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. 38 C.F.R. § 3.307(a)(6)(iii). Furthermore, even if a 
veteran does not have a disease listed at 38 C.F.R. § 
3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service. See 38 U.S.C.A. § 1116(f) (West 
2002).

The crucial question that must be answered is whether the 
veteran had service in Vietnam sufficient to raise the 
presumption of exposure to Agent Orange. The Board concludes 
he did. 

The veteran served aboard the USS Henry W. Tucker, which the 
records show was stationed off the coast of Vietnam from 
April 1965 to June 1967. The veteran does not contend that 
his military service included actual duty or visitation to 
the land mass of the Republic of Vietnam. Rather, he alleges 
the ship docked at Da Nang Harbor during his time aboard and 
regularly was within 100 yards from the Vietnam shores thus 
exposing him to herbicide agents. 

There are no official documents showing the veteran ever 
spent time in the country of Vietnam, and the veteran 
testified to the same. It is noteworthy that the veteran's 
candid testimony confirming that he never set foot on Vietnam 
soil, which is consistent with the records on file, was 
considered and appreciated by the Board. Rather, the veteran 
testified that he was on the missile crew at the top of the 
ship and was regularly within close proximity to Vietnam 
shores. He also testified that the ship docked in Da Nang 
Harbor where many of the crew did go on land, but he chose to 
stay aboard. 

The Board finds the veteran's statements and testimony to be 
highly credible. Personnel records verify that the veteran 
was aboard the USS Henry W. Tucker from March 1965 to 
February 1967, whereas his DD-214 confirms his MOS as a 
firearms man as well as his receipt of the Vietnam Service 
Medal. His records, along with internet research regarding 
the ship supplied by the veteran, also substantiate the 
veteran's statements that the ship was within close proximity 
to the Vietnam shoreline during his active duty, at times 
within three miles of land. 

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii). Past 
General Counsel opinions for VA have held that service on a 
deep-water naval vessel off the shores of Vietnam may not be 
considered service in the Republic of Vietnam for purposes of 
38 U.S.C. § 101(29)(A). VAOPGCPREC 27-97 (July 23, 1997); see 
also comments section in Federal Register announcement of 
final rule adding diabetes to the list of Agent Orange 
presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001). These 
past opinions stated that veterans must demonstrate actual 
duty or visitation in the Republic of Vietnam to have 
qualifying service. Id.

Recently, however, the United States Court of Appeals for 
Veterans Claims (the "Court") disagreed with those General 
Counsel opinions holding as follows:

...38 U.S.C. § 1116(f) does not by its terms limit 
application of the presumption of service connection for 
herbicide exposure to those who set foot on the soil of 
the Republic of Vietnam. We hold...that the Secretary's 
regulations, while a permissible exercise of his 
rulemaking authority, do not clearly preclude 
application of the presumption to a member of the Armed 
Forces who served aboard a ship in close proximity to 
the land mass of the Republic of Vietnam.

Haas v. Nicholson, No. 04-0491 (Vet. App., August 16, 2006) 
(emphasis added).

The Court in Haas also made note of the fact that the 
claimant had initiated his claim with the VA in August 2001. 
At that time, the provisions of VA's Adjudication Procedure 
Manual ("M21-1") allowed for a presumption of Agent Orange 
exposure based on receipt of the Vietnam Service Medal. Id. 
The Court held that the subsequent rescission of that 
provision does not eliminate the veteran's right to its 
benefit where, as here, his claim was filed prior to its 
removal. Id. (stating, "VA's attempt to rescind that version 
of the M21-1 provision more favorable to the appellant was 
ineffective because VA did not comply with the notice and 
comment requirements of the Administrative Procedures Act 
(APA), 5 U.S.C. § 706(2)(A).")

The case at hand is very similar to the facts in Haas. Here, 
the veteran initially filed his claim in August 2001 and his 
DD-214 confirms his receipt of the Vietnam Service Medal. He 
therefore is entitled to the presumption of herbicide 
exposure solely based on the M21-1 provision applicable at 
the time he filed his claim. The circumstances of his 
service, moreover, clearly indicate he was within close 
proximity to the land mass of the Republic of Vietnam at 
various times during his service aboard the USS Henry W. 
Tucker. This is explained more thoroughly above.

In light of Haas, the Board concludes that the veteran is 
entitled to the presumption of herbicide exposure as 
contemplated under 38 U.S.C. § 1116(f). Non-Hodgkin's 
lymphoma, moreover, is a disease associated with exposure to 
certain herbicide agents listed in 38 C.F.R. § 3.309(e). 

Where a disease is associated with in-service herbicide 
exposure, as is the case here, service connection is 
warranted if the disease manifests to a degree of 10 percent 
or more at any time after service. See 38 C.F.R. § 
3.307(a)(6)(ii). The final relevant inquiry here, then, is 
whether the veteran's T-Cell lymphoma is or was at a 
compensable level under the relevant law at any time since 
service. The Board concludes it was.


Non-Hodgkin's lymphoma with active disease or during a 
treatment phase warrants a 100 percent evaluation. The 100 
percent rating shall continue beyond the sensation of any 
surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures. Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by VA examination. If there has been no local 
recurrence or metastasis, then a rating shall be based on 
residuals. 38 C.F.R. § 4.117, Diagnostic Code 7715. 

According to the post-service medical records, the veteran 
has been treated for "a cutaneous non-Hodgkin's lymphoma" 
since 1999, to include radiation therapy and oral medication. 
A 2003 letter from his physician indicated that although the 
veteran has had an excellent response to treatment, any 
attempts to lower the dosage of his oral medication resulted 
in significant recurrence of the disease.  Clearly, the 
veteran's condition satisfies the requirements of 38 C.F.R. § 
3.307(a)(6)(ii), since, regardless of the current severity of 
the condition, it did meet the criteria for a rating higher 
than 10 percent at some point after service. The evidence 
thus being in favor of the veteran, the Board concludes that 
service connection for T-cell lymphoma, secondary to 
herbicide exposure, is warranted.


ORDER

Entitlement to service connection for T-cell lymphoma, 
secondary to herbicide exposure, is granted, subject to the 
laws and regulations controlling the award of monetary 
benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


